Citation Nr: 1110185	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010). 

In this case, service connection is in effect for nephropathy associated with diabetes mellitus, type II, rated 80 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; peripheral neuropathy, left lower extremity, rated 20 percent disabling; peripheral neuropathy, right lower extremity, rated 10 percent disabling; peripheral neuropathy, left upper extremity, rated 10 percent disabling; peripheral neuropathy, right upper extremity, rated 10 percent disabling; ganglionectomy scar, right wrist, rated 10 percent disabling; Osgood/Schlatter's disease, right knee, rated 10 percent disabling; and right ear hearing loss, allergic rhinitis, amoebic dysentery, and dermatophytosis of both feet, each rated noncompensable.  The Veteran's combined rating for these disabilities was 90 percent, since November 2006.  See 38 C.F.R. § 4.25 (2010).

In the Statement of Accredited Representative in Appealed Case, the Veteran's representative raised the issue of entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure.  In light of the recent addition of ischemic heart disease to the presumptive disorders caused by Agent Orange exposure, the Board finds that this issue is intertwined with the issue on appeal and must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See 38 C.F.R. § 3.309(e) (2010), 75 Fed. Reg. 53202 (2010); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

In her February 2011 Informal Hearing Presentation, the Veteran's representative noted that the Veteran has not had any recent VA examination to show the current severity of his service-connected disabilities, which are now "worse than when originally rated."  Consequently, the Veteran's representative requested that the case be remanded for new VA examinations.

A review of the Veteran's claims file reveals that he last underwent a VA general medical examination to ascertain the severity of his service-connected disabilities was in January 2007.  The record also reflects that the Veteran's VA treatment records have not been sought since May 2007.  Finally, the evidence that is in the claims folder is not sufficient to render a decision as to whether the Veteran's service-connected disabilities are so severe, standing alone, as to prevent his obtaining and retaining of gainful employment.  Under these circumstances, the RO should, with the necessary assistance of the Veteran, attempt to obtain his updated private and VA treatment records.  Moreover, the RO must schedule the Veteran for a current VA examination to ascertain the severity of his service-connected disabilities, and their effect on his ability to obtain and retain gainful employment.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is remanded for the following actions:

1.  After sending the appropriate notice and complying with its duty to assist, the RO must develop and adjudicate in a rating decision the Veteran's claim of entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure.  If an additional examination is required to adjudicate this claim it must be conducted.  If this claim is denied, the Veteran must perfect an appeal before the Board may exercise appellate jurisdiction.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities, since May 2007.  Regardless of his response, the RO must attempt to obtain the Veteran's updated VA treatment records, since May 2007.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must then have the Veteran undergo the appropriate VA examination(s) to determine the effect of his service-connected disabilities on his ability to obtain and maintain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner must consider any negative effects medication taken for his service-connected disorders may have on his ability to retain or maintain employment.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

